El Juez Asociado Se. ADole,
emitió la opinión del tribunal.
■ La ley No. 59, aprobada en marzo 10 de 1910, Leyes de' ese año, página 167, prescribe que toda persona que adul-terare o diluyere leche con la intención de ofrecerla a la venta, o que causare o permitiere que se ofrezca en venta; *293será culpable de delito menos grave (misdemearíor), etc. La adulteración o dilución con cualquier idea de venta está ampliamente prevista. Asimismo se castiga la venta sin tener en cuenta la intención y de igual modo sin conside-rar la intención, el lieclio de ofrecerla o tenerla en venta. Cuando se encuentra leclie adulterada es posible para el de-nunciante presentar una denuncia contra el delincuente que le informe si se le lia acusado de adulterar leche con in-tención de venderla, o si se le acusa de vender leche o algo semejante, sin que ninguna intención sea un elemento del delito. Las cortes en general y esta corte especialmente ha observado asiduamente la regia de que cuando un hombre vende leche adulterada su intención es inmaterial. Asimismo, - cuando él la ofrece o la tiene en venta. Pero el derecho de un acusado a que se le impute un cargo cla-ramente y a que la prueba siga el cargo continúa todavía siendo fundamental. Verdaderamente que como el estatuto en tales casos prescinde de la intención culpable, existe, si acaso, menos razón para prescindir de una equivalencia en-tre el cargo y la prueba. Si bien al redactar denuncias no se exige ninguna particularidad muy grande, sin embargo debe haber alguna exposición de hechos y el cargo debe ser probado. En este caso no tenemos necesidad de consi-derar la cuestión general de la diferencia de alegación que se exige en las acusaciones1 y denuncias, toda vez que el fiscal del Distrito de Ponce inició este caso por acusación en la Corte de Distrito de Ponce.
Alegaba la acusación que José Martínez el día 30 de septiembre de 1922, en la calle Villa, de Ponce, que forma parte de ese distrito judicial, ilegal y voluntariamente ofre-ció en venta como pura, leche de vaca que estaba adulte-rada con agua. La adulteración con la intención de vender u ofrecer en venta no se imputa al acusado, quizás por-que, como es la presunción, Martínez no adulteró la leche. *294No se le acusó de vender o tener en venta leche, como lo autoriza el amplio alcance del estatuto, sino única y exclu-sivamente de ofrecer en venta la leche adulterada.
La prueba fue que Martínez era el dueuo de un carro con licencia para vender leche del mismo. El inspector que dió lugar al arresto del acusado, declaró que el acusado venía entrando a Ponce por la prolongación oeste de la callo Villa a las 5:30 a. m. pero que no había llegado, a la misma ciudad de Ponce. Se demostró claramente que la leche es-taba adulterada como se alegó. Al terminar el caso el go-bierno, la corte declaró sin lugar una moción de absolución perentoria presentada por el acusado. El acusado ofreció prueba- tendente a acreditar que él compró la leche de va-rias personas en el camino, que era para venderla en la ciudad de Ponce pero que siempre antes de venderla él lle-vaba la leche a su casa, la sometía a un examen con el lactó-metro y echaba a un lado la que salía mala, y que no tuvo oportunidad de hacer esto en este caso.
Por supuesto qiie la corte de distrito tenía derecho a no dar crédito a todo el testimonio del acusado, pero aún así no encontramos ninguna prueba de un ofrecimiento en venta como se ha imputado. No había ningún ofreci-miento en venta, aunque puede, haber habido una intención de ofrecer la leche en venta. Quizás, si el cargo hubiera sido que el acusado tenía la leche en venta, la prueba hubiera tendido a sostener la acusación, pero aun en ese caso el acusado hubiera tenido derecho a la presunción de inocencia. Cuando se encuentra a un hombre en el camino con leche que ha sido recientemente comprada y él no ha tomado alguna medida que indiqtie que iba a venderla, du-damos seriamente si se ha establecido un caso prima facie por tener leche en venta. Claramente que no hay ningún ofrecimiento en venta, y en la ausencia de un ofrecimiento en venta en el camino, no podía haber tal ofrecimiento hasta qiie *295llegara a Ponce. El gobierno cita el caso de El Pueblo v. Pérez, 23 D. P. R. 877, en apoyo de la sentencia. Ese caso es diferente en sus hechos. En él se demostró que la leche estaba en un depósito que había estado abierto todo el día y resolvimos que había la presunción cuando una persona tenía un depósito de que estaba ofreciendo en venta la le-che que allí tenía. Que era únicamente una presunción y podía ser rebatida, quedó demostrado por la cita del caso de El Pueblo v. Andino, 21 D. P. R. 225, en el cual la pre-sunción fue destruida toda vez que la leche se ocupó inme-diatamente a su llegada al depósito y antes de que el acu-sado hubiera tenido la oportunidad de examinarla. Ade-más, la acusación en el caso 'de Pérez imputaba al acusado el hecho de que tenía y ofrecía leche en venta.
Un hombre que está en un camino fuera de la pobla-ción conduciendo leche en carros, aunque con licencia, no puede ser declarado culpable de ofrecer leche en venta sin que exista prueba de alguna medida cuya contemplación sea hacer una venta. Si se hubiera probado que Martínez hizo una sola venta procedente de su carro antes de ser deco-misada la leche el caso quedaría comprendido en el prin-cipio sentado en el caso de El Pueblo v. Pérez, supra, pero en ese caso había un sitio de costumbre para ofrecer leche en venta al público que estuvo abierto prácticamente toda el día en que se hizo el decomiso.
Debe revocarse la sentencia y absolverse al acusado.

Revocada la sentencia apelada y absuelto el acusado,

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la resolución de este caso.